427 So.2d 722 (1983)
Ralph B. FERGUSON, Jr., Judge, Etc., Petitioner,
v.
V.C., a Juvenile, Respondent.
No. 62103.
Supreme Court of Florida.
February 24, 1983.
Jim Smith, Atty. Gen. and Calianne P. Lantz, Asst. Atty. Gen., Miami, for petitioner.
Bennett H. Brummer, Public Defender and Andrew M. Kassier, Asst. Public Defender, Miami, for respondent.
PER CURIAM.
This is a petition to review a decision of the Third District Court of Appeal reported as V.C., a juvenile, v. Ferguson, 422 So.2d 861 (Fla. 3d DCA 1982). We accepted jurisdiction because of direct conflict with the Fourth District Court of Appeal's decision in Sherrod v. Franza, 396 So.2d 1136 (Fla. 4th DCA 1981). Our recent decision in Sherrod v. Franza, 427 So.2d 161 Case No. 60,683 (Fla. Jan. 6, 1983), resolved this conflict consistent with the holding in the instant case, which we expressly approve. This cause is remanded to the trial court for proceedings in accordance with the district court's decision.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, McDONALD and EHRLICH, JJ., concur.